The opinion of the Court was delivered by
Black, J.
The defendant below was sued before a justice and employed an agent, who, instead of making her defence, confessed judgment against her for $93.95. From this judgment she after-wards appealed, but the Court, being of opinion that an appeal would not lie, quashed it.
Every person, against whom a justice of the peace renders a judgment, is entitled, of common right, to an appeal and a trial by jury. It has never, yet been decided that it makes any difference whether the judgment was obtained by confession or otherwise. A judgment may be confessed by mistake, or in consequence of imposition, or it may be done fraudulently by a corrupt agent. In such case, what is the remedy, and how shall justice be reached ? *411The justice is not bound by tbe statute to open tbe judgment, and a certiorari would be of no avail. If the wronged party discovers bis situation in time to appeal, he ought not to be turned out of Court. When tbe judgment is confessed by tbe defendant in person, it is evidence that tbe debt is just, and may be proved for that purpose. But no admission of a debt can be strong enough to preclude tbe party from showing that it was made in ignorance of bis rights. Much less can tbe admission of an agent have that effect.
Appeal reinstated and record remitted with a procedendo.